57 F.3d 1082NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Jack S. KENNEY, in his capacity as Chapter 11 Trustee forDaisy Systems Corporation and Daisy/Cadnetix,Inc., Plaintiff-Appellant,v.BEAR STEARNS & CO., INC., a Delaware Corporation, Bruce M.Holland, Burton J. McMurtry, Carl D. Carman, F.Gibson Meyers and Lutz P. Henckels,Defendants-Appellees.
No. 95-1170.
United States Court of Appeals, Federal Circuit.
Feb. 9, 1995.
APPEAL REINSTATED;  TRANSFERRED
ORDER

1
Kenney's request that this case be transferred to the 9th circuit court of appeals, and upon consent of Bear Stearns, IT IS ORDERED:


2
That the mandate is recalled, the appeal reinstated, the dismissal order of January 30, 1995 vacated and the appeal transferred.